Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 1 of 46



                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              IN ADMIRALTY

                                                 CASE NO.:


  SEAN THOMAS FLYNN, individually
  and as Personal Representative of the Estate
  of MOLLIE CATHERINE GHIZ-FLYNN

         Plaintiff,

  v.

  M/V SOUTHERN COMFORT, Identification no.:
  XYU7748FH788, Registration no.: DO930158, her engines,
  tackle, and appurtenances, in rem, FLORIDA SCUBA CHARTERS,
  INC., DUSTIN MCCABE, KRISTY MCCABE, and
  NPBM, LLC a/k/a NORTH PALM BEACH MARINA,

         Defendants.

  ___________________________________________/

       VERIFIED COMPLAINT TO ENFORCE A MARITIME LIEN FOR DAMAGES
          ARISING FROM A MARITIME TORT UNDER 46 U.S.C. § 31301(5)(B)

         COMES NOW, Plaintiff, SEAN THOMAS FLYNN, individually and as Personal

  Representative of the Estate of MOLLIE CATHERINE GHIZ-FLYNN, by and through

  undersigned counsel and hereby sues Defendants and states as follows:

                             THE PARTIES, JURISDICTION, AND VENUE

  1.     This case involves a personal injury and negligence claim arising under the General

         Maritime Law of the United States and is thus within this Court’s Admiralty and Maritime

         jurisdiction within the meaning of U.S. Const. Art. III § 2, 28 U.S.C. §1333, Fed. R. Civ.

         P. Rule 9(h), Supplemental Rule C and Local Admiralty Rule C.



         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 2 of 46



  2.    Pursuant to 46 U.S.C. § 31301(5)(B), Plaintiff’s in rem claim is for the death of MOLLIE

        CATHERINE GHIZ-FLYNN (“Decedent”) and for the bodily injuries Plaintiff suffered

        individually while lawfully aboard the M/V SOUTHERN COMFORT on the navigable

        waters of this District on March 29, 2020.

  3.    At all material times, Defendant M/V SOUTHERN COMFORT, in rem, (the “Vessel”) is

        a 1988 48’ Ocean Yachts Cruiser, Identification no.: XYU7748FH788, Registration no.:

        DO930158. The Vessel is currently docked in North Palm Beach, within this District, and

        is expected to remain in this District during the pendency of her arrest and this action.

  4.    Plaintiff, SEAN THOMAS FLYNN was and is a resident of Melbourne, Florida and is

        otherwise sui juris.

  5.    At all material times, Plaintiff was the husband of Decedent and is Personal Representative

        of the Estate of MOLLIE CATHERINE GHIZ-FLYNN.

  6.    Defendant DUSTIN MCCABE was and is a resident of Palm Beach County, Florida and

        is otherwise sui juris.

  7.    Defendant KRISTY MCCABE was and is a resident of Palm Beach County, Florida and

        is otherwise sui juris.

  8.    Defendant, FLORIDA SCUBA CHARTERS, INC., was and is a Florida for Profit

        Corporation with its principle address and principle place of business in Palm Beach

        County, Florida.

  9.    Defendant NPBM, LLC a/k/a NORTH PALM BEACH MARINA (“NPBM”) is a foreign

        limited liability company registered to conduct business in Florida and maintaining its

        principle place of business in Palm Beach County, Florida. NPBM owns, operates, and

        manages the North Palm Beach Marina (“the Marina”).


        L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                               WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 3 of 46



  10.   Defendants, at all times material hereto, personally or through an agent:

        a.        Operated, conducted, engaged in or carried on a business venture in this state and/or

                  county and had an office or agency in this state and/or county;

        b.        Were engaged in substantial activity within this state;

        c.        Derived substantial income from this state and within this district;

        d.        Operated vessel(s) in the waters of this state;

        e.        Committed one or more of the acts stated in Florida Statutes, §48.081, §48.181 or

                  §48.193;

        f.        The acts of Defendants set out in this Complaint occurred in part in this county

                  and/or state;

  11.   Venue is proper in this forum because M/V SOUTHERN COMFORT is located in Palm

        Beach, Florida, within the waters of this District; the maritime tort giving rise to Plaintiff's

        claims occurred in this District; FLORIDA SCUBA and NPBM do business in this District;

        and DUSTIN MCCABE and KRISTY MCCABE reside in this District.

                                     PRELIMINARY ALLEGATIONS

  12.   The Vessel was owned by and titled to Defendant DUSTIN MCCABE in his individual

        capacity.

  13.   At all times material, the Vessel was operated and captained by Defendant DUSTIN

        MCCABE.

  14.   At and before the beginning of the voyage on which the incident occurred, the

        master/captain/owner of the vessel, Defendant DUSTIN MCCABE, had privity and

        knowledge of the negligence which caused the subject incident because the actions of

        Defendant DUSTIN MCCABE were directly involved in causing the incident, the injuries


        L    I P C O N   ,   M   A R G U L I E S , A L S I N A &    W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 4 of 46



         and damages suffered by the Plaintiff and the Decedent’s death.

  15.    The boating activity was supposed to be for a day of scuba diving. The risk of the boat

         engines being put in reverse and running over its passengers is not a risk ordinarily inherent

         in the activity of diving.

  16.    Pursuant to the Florida Wrongful Death Act, Chapter 768, Florida Statutes, Plaintiff, the

         Decedent's husband is a statutory survivor, and is entitled to all damages under Chapter

         768, Florida Statutes, for the wrongful death of his wife.

                                      COUNT I
                    IN REM CLAIM AGAINST M/V SOUTHERN COMFORT

         Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

  further states as follows:

  17.    This is an in rem action to enforce a lien for damages arising from a maritime tort.

  18.    On or about March 29, 2020, the Vessel stopped at an area known as the Breaker’s Reef,

         located approximately 1.5 miles southeast of Lake Worth inlet, to allow divers to enter the

         water. At all times material, the Vessel was located and the subject incident occurred in

         navigable waters off the coast of Palm Beach County, Florida.

  19.    On or about March 29, 2020, Plaintiff and Decedent surfaced after completing their first

         dive. After making contact with the crew aboard the Vessel they were waved over to

         approach the Vessel.

  20.    While knowing that the Plaintiff and Decedent were at the stern attempting to re-board the

         Vessel, Defendant DUSTIN MCCABE, reversed the gearshift of the Vessel. Both Plaintiff

         and Decedent were sucked under the Vessel with Decedent becoming entangled in the

         moving propellers.

  21.    Plaintiff tried in vain but was unable to free the Decedent. Two individuals aboard the

         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 5 of 46



        vessel jumped in the water to try and pull the Decedent free from the propellers. Decedent

        was freed and her body pulled back onto the Vessel.

  22.   Plaintiff watched in horror to the futile efforts to save his wife who was declared dead by

        the time the Vessel returned to the Marina.            Cause of death was determined to be

        “drowning” with “chop wounds of the lower extremities” as a significant contributing

        factor.

  23.   The actions, conduct, and failures of the Defendant M/V SOUTHERN COMFORT caused

        this incident violated Florida Statutes, inland navigation rules incorporated therein, Federal

        Statutes and Federal Regulation and inland rules of navigation incorporated therein, and

        the duty of reasonable care under the circumstances under General Maritime Law. These

        breaches constitute negligence, negligence per se and caused the incident, the injuries and

        damages suffered by the Plaintiff and the Decedent’s death.

  24.   At all material times, it was the duty of the Defendant M/V SOUTHERN COMFORT to

        provide Plaintiff and Decedent with reasonable care under the circumstances.

  25.   On or about March 29, 2020, Defendant M/V SOUTHERN COMFORT and/or its owners,

        operators, agents, servants, joint venturers and/or crew breached the duty to provide

        Plaintiff and Decedent with reasonable care under the circumstances by committing the

        following acts and/or omissions, including, but not limited to:

        a.        Failing to provide a safe scuba diving experience;

        b.        Failing to provide a safe means for divers to re-board the vessel;

        c.        Allowing passengers to re-board at the stern of the vessel from the water where
                  there is no clear line of sight between the helm of the vessel and aft area of the
                  vessel where those who seek to re-board the vessel from water on command of the
                  master are positioned;



        L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 6 of 46



        d.        Allowing passengers to re-board the vessel from water at the stern of the vessel
                  where there is no reasonable method of communication from the master of the
                  vessel or whomever is at the helm to the divemaster or anyone at the aft of the
                  vessel who is awaiting instruction from the master as to when it is safe to re-board
                  the vessel from the water;

        e.        Providing a vessel without a reasonable and sufficient number of crew for the
                  purpose of keeping proper lookout, communicating reasonably and properly from
                  the helm to the aft of the vessel, communicating to the passengers and directly to
                  passengers who are attempting to re-board the vessel from the water at the stern of
                  the vessel;

        f.        Failing to properly select, hire, train and monitor the captain and crew of the vessel
                  and to control the passengers on the vessel;

        g.        Operating the subject vessel without the master and crew being properly trained
                  and proficient in the operation of the subject vessel for dive charters;

        h.        Failing to provide a master and crew with appropriate experience and who were
                  familiar with, experienced with, and who were safe in operating the subject vessel
                  in this type of operation where the vessel let passengers re-board the vessel from
                  the aft of the vessel;

        i.        Failing to promulgate and enforce rules and procedures for operating the vessel, for
                  communicating loudly and clearly from the helm to the aft, and for controlling the
                  activities of passengers, including those attempting to re-board the vessel from the
                  water at the stern of the vessel;

        j.        Failing to provide safe, reasonably and proper training to the crew and passengers;

        k.        Failing to devise and implement a safe, reasonable, and proper plan and method for
                  maneuvering and moving the vessel around people in the water and/or people
                  attempting to re-board the vessel, including the Plaintiff and Decedent;

        l.        Failing to communicate a safe, reasonable, and proper plan and method for
                  maneuvering and moving the vessel around people in the water and/or people
                  attempting to re-board the vessel, including the Plaintiff and Decedent;

        m.        Failing to maintain a proper lookout at all times to avoid collision of the vessel with
                  people in the water and/or people attempting to re-board the vessel, including the
                  Plaintiff and Decedent;

        n.        Failing to maintain a proper lookout by sight and hearing as well as all available
                  means appropriate in the prevailing circumstances and conditions so as to make a
                  full appraisal of the situation and risk of collision of the vessel and with passengers,
                  including the Plaintiff and Decedent;

        L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 7 of 46




        o.        Failing to operate the vessel in a safe manner so as to avoid collision with people
                  in the water and/or people attempting to re-board the vessel, including the Plaintiff
                  and Decedent;

        p.        Negligently reversing the vessel when people were in the water at the aft of the
                  vessel attempting to re-board the vessel;

        q.        Failing to maintain a safe, reasonable and proper method of communication by and
                  between the helmsman, crewmembers and passengers attempting to re-board the
                  vessel from the aft of the vessel, especially where there was no visibility between
                  the master at the helm, the crew at the aft of the vessel and the divers in the water;

        r.        Failing to monitor the activities and movements of passengers in the water,
                  including the Plaintiff and Decedent;

        s.        Failing to warn the passengers, including the Plaintiff and Decedent that the
                  helmsman would put the vessel in reverse as they were at the aft of the vessel, as
                  instructed, attempting to re-board the vessel;

        t.        Failing to provide the necessary and required pre-dive safety briefing;

        u.        Failing to implement a safe method of operation which will be reasonable, safe and
                  would prevent dangerous conditions such as the ones in this case;

        v.        Negligently allowing an ongoing, recurring, continuous and/or repetitive problem
                  to occur and/or remain which would cause accidents or injuries to divers;

        w.        Failing to maintain the vessel in a reasonably safe condition;

        x.        By other acts or omissions to be revealed in the course of discovery.

  26.   The negligence of the in rem Defendant, M/V SOUTHERN COMFORT, was the cause, in

        whole or in part, of Plaintiff’s injuries and the death of the Decedent.

  27.   The negligent conditions were created by the Defendant M/V SOUTHERN COMFORT,

        were known to the Defendant M/V SOUTHERN COMFORT, had existed for a sufficient

        length of time so that the Defendant M/V SOUTHERN COMFORT should have known of

        them; and were a continuous and repetitive problem thus giving notice to the Defendant

        M/V SOUTHERN COMFORT.


        L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 8 of 46



  28.   As a further direct and proximate result of the above-mentioned negligence of Defendant

        M/V SOUTHERN COMFORT that resulted in the death of the Decedent, Plaintiff, the

        survivor of the Decedent, has suffered harm therefrom, including the loss of the support

        and services, and love and affection of his wife; and has suffered mental pain and suffering

        therefrom. Plaintiff claims all damages specified herein, as well as all damages allowable

        under Florida’s Wrongful Death Act.

  29.   The Estate of MOLLIE CATHERINE GHIZ-FLYNN, deceased, claims all damages

        allowed by Florida’s Wrongful Death Act (Florida Statute §768 et. seq.), including, but not

        limited to monetary support of the deceased, medical and funeral expenses, and loss of

        services and support.

  30.   Plaintiff is entitled to full recovery of damages resulting from the alleged maritime tort

        against the Defendant M/V SOUTHERN COMFORT in rem under 46 U.S.C.

        §31301(5)(B).

        WHEREFORE, Plaintiff, SEAN THOMAS FLYNN respectfully requests:

        a.        That a Warrant for Arrest in rem issue against Defendant M/V SOUTHERN

                  COMFORT and that all persons claiming any interest therein may be cited to appear

                  and answer the matters aforesaid;

        b.        That Plaintiff be decreed to have a lien upon the in rem Defendant M/V

                  SOUTHERN COMFORT, and that such lien be foreclosed in accordance with law

                  and thereupon that the Vessel be condemned and sold in payment of the damages

                  suffered by Plaintiff;




        L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 9 of 46



         c.        That judgment be entered in Plaintiff’s favor for all recoverable damages, including

                   compensatory damages, court costs, pre- and post-judgment interest, attorneys’

                   fees, and such other relief as the Court deems just; and

         d.        That Plaintiff be permitted to bid his judgment against the Vessel at a U.S.

                   Marshal’s sale.

                                             COUNT II
                              WRONGFUL DEATH NEGLIGENCE CLAIM
                                  (as to Defendants Florida Scuba)

         Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

  further states as follows:

  31.    Defendant DUSTIN MCCABE is the owner, officer, and president of FLORIDA SCUBA

         CHARTERS, INC. Defendant KRISTY MCCABE is the owner, officer, secretary, and

         registered agent of FLORIDA SCUBA CHARTERS, INC.                         Defendants FLORIDA

         SCUBA CHARTERS, INC., DUSTIN MCCABE, and KRISTY MCCABE are

         collectively referred to as “FLORIDA SCUBA,” and each allegation and count pled

         collectively against FLORIDA SCUBA is so pled against each Defendant: FLORIDA

         SCUBA CHARTERS, INC., DUSTIN MCCABE, and KRISTY MCCABE individually.

  32.    At all material times, Defendants FLORIDA SCUBA advertised and sold its services for

         diver charters. Defendants FLORIDA SCUBA advertised, marketed, and represented that

         Defendant DUSTIN MCCABE held a Master Rating and Dive Instructor rating from Scuba

         Diving International (“SDI”).

  33.    The Vessel was newly acquired by the Defendants FLORIDA SCUBA which was in the

         process of converting subject vessel from a fishing boat to a dive boat. Previously,

         Defendants FLORIDA SCUBA operated a 30 foot single engine vessel, Sea Scout, which


         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 10 of 46



         was a typical dive boat.

   34.   The weekend of March 28-29, 2020 was the inaugural weekend of Defendants FLORIDA

         SCUBA’s use of the Vessel for its dive charters.

   35.   On or about March 28, 2020, Defendants FLORIDA SCUBA used the Vessel for its dive

         charters and experienced major safety problems. The Vessel experienced mechanical

         trouble with the engines, and due to his lack of familiarity and experience with the Vessel,

         Defendant DUSTIN MCCABE had difficulty maneuvering, handling and/or controlling

         the vessel.

   36.   Due to his inexperience and inability to control the Vessel, on or about March 28, 2020,

         Defendant DUSTIN MCCABE experienced difficulties retrieving divers from the water

         placing divers in harm’s way and injuring one diver. When attempting to retrieve one diver

         from the water, Defendant DUSTIN MCCABE, reversed the vessel over the diver. The

         diver only managed to escape with her life by pushing her speargun into the turning

         propellers and pushing herself away. This diver suffered physical injuries. A second diver

         was pulled under the boat towards the propellers. Ultimately, Defendants FLORIDA

         SCUBA had to use a rope to pick up the divers. Then, when returning to the Marina,

         Defendant DUSTIN MCCABE, was unable to control and maneuver the Vessel into the

         dock and ran it aground, damaging/breaking the rudder.

   37.   Divers who experienced the horrors and problems from the March 28, 2020 trip begged

         Defendants FLORIDA SCUBA not to take the Vessel out again for dive trips until the

         Vessel was fixed and Defendant DUSTIN MCCABE was better experienced to

         competently and safely operate the Vessel.

   38.   Defendants FLORIDA SCUBA disregarded these warnings and pleas and made the


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 11 of 46



         decision to conduct dive charters the following day with Defendant DUSTIN MCCABE at

         the helm.

   39.   On or about March 29, 2020, the Vessel, departed from the Marina for a dive charter with

         six passengers, including the Plaintiff and the Decedent. The subject charter was only

         Defendants FLORIDA SCUBA’s third dive trip with the Vessel, the first two dives

         occurring the day before.

   40.   At all times material hereto, Defendants FLORIDA SCUBA and DUSTIN MCCABE did

         not disclose to the divers aboard the Vessel on March 29, 2020, of the problems and dangers

         divers encountered the previous day on March 28, 2020, when DUSTIN MCCABE

         operated the Vessel.

   41.   On or about March 29, 2020, Defendants FLORIDA SCUBA told the divers that it was not

         required to provide the USCG pre-dive safety briefing as the Vessel was not a USCG

         regulated dive boat. The required USCG pre-dive safety briefing was not provided.

   42.   On or about March 29, 2020, Defendants FLORIDA SCUBA and several crewmembers

         commented that no crewmember would be in the water with the divers and the crew needed

         to remain on the Vessel to become more familiar with the Vessel and to assist divers back

         onboard. No crewmember entered the water with the divers.

   43.   On or about March 29, 2020, the Vessel stopped at an area known as the Breaker’s Reef,

         located approximately 1.5 miles southeast of Lake Worth inlet, to allow divers to enter the

         water. At all times material, the Vessel was located and the subject incident occurred in

         navigable waters off the coast of Palm Beach County, Florida.

   44.   On or about March 29, 2020, Plaintiff and Decedent surfaced after completing their first

         dive. After making contact with the crew of the Vessel they were waved over to approach


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 12 of 46



         the Vessel.

   45.   While knowing that the Plaintiff and Decedent were at the stern attempting to re-board the

         Vessel, Defendant DUSTIN MCCABE, reversed the gearshift of the Vessel. Both Plaintiff

         and Decedent were sucked under the Vessel with Decedent becoming entangled in the

         moving propellers.

   46.   Plaintiff tried in vain but was unable to free the Decedent. Two individuals on the Vessel

         jumped in the water to try and pull the Decedent free from the propellers. Decedent was

         freed and her body pulled back onto the Vessel.

   47.   Plaintiff watched in horror to the futile efforts to save his wife who was declared dead by

         the time the Vessel returned to the Marina.           Cause of death was determined to be

         “drowning” with “chop wounds of the lower extremities” as a significant contributing

         factor.

   48.   At all times material, Defendants FLORIDA SCUBA owed a duty to exercise reasonable

         care for the health, welfare and safety of its invitees, guests, and patrons.

   49.   The duties imposed on the Defendants FLORIDA SCUBA are created by General

         Maritime Law, by federal and state statutes and regulation and the navigational rules

         incorporated therein and more fully described below, and by the representations made by

         the Defendants on their website and in person by which the Defendants FLORIDA SCUBA

         voluntarily understood to assume the responsibility to provide extremely reputable and

         professional Vessel operators, and safety during its event.

   50.   At all times material, Defendants FLORIDA SCUBA, by and through its employees,

         servants, agents, and/or representatives acting within the course and scope of their

         employment, was negligent and breached its duty of care to the Plaintiff and the Decedent


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 13 of 46



         by committing the following acts and/or omissions, including, but not limited to:

         a.        Failing to provide a safe dive excursion/charter;

         b.        Failing to provide a safe means for divers to re-board the Vessel;

         c.        Providing a Vessel for the purpose of transporting passengers and allowing
                   passengers to re-board at the stern of the Vessel from the water where there is no
                   clear line of sight between the helm of the Vessel and aft area of the Vessel where
                   those who seek to re-board the Vessel from water on command of the master are
                   positioned;

         d.        Providing a Vessel for the purpose of transporting passengers and allowing
                   passengers to re-board the Vessel from water at the stern of the Vessel where there
                   is no reasonable method of communication from the master of the Vessel or
                   whomever is at the helm to the divemaster or anyone at the aft of the Vessel who is
                   awaiting instruction from the master as to when it is safe to re-board the Vessel
                   from the water;

         e.        Providing a Vessel without a reasonable and sufficient number of crew for the
                   purpose of keeping proper lookout, communicating reasonably and properly from
                   the helm to the aft of the Vessel, communicating to the passengers and directly to
                   passengers who are attempting to re-board the Vessel from the water at the stern of
                   the Vessel;

         f.        Failing to properly select, hire, train and monitor the captain and crew of the Vessel
                   and to control the passengers on the Vessel;

         g.        Operating the subject Vessel without the master and crew being properly trained
                   and proficient in the operation of the subject Vessel for dive charters;

         h.        Failing to provide a master and crew with appropriate experience and who were
                   familiar with, experienced with, and who were safe in operating the subject Vessel
                   in this type of operation where the Vessel let passengers re-board the Vessel from
                   the aft of the Vessel;

         i.        Failing to promulgate and enforce rules and procedures for operating the Vessel,
                   for communicating loudly and clearly from the helm to the aft, and for controlling
                   the activities of passengers, including those attempting to re-board the Vessel from
                   the water at the stern of the Vessel;

         j.        Failing to provide safe, reasonably and proper training to the crew and passengers;

         k.        Failing to devise and implement a safe, reasonable, and proper plan and method for
                   maneuvering and moving the Vessel around people in the water and/or people
                   attempting to re-board the Vessel, including the Plaintiff and Decedent;

         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 14 of 46




         l.        Failing to communicate a safe, reasonable, and proper plan and method for
                   maneuvering and moving the Vessel around people in the water and/or people
                   attempting to re-board the Vessel, including the Plaintiff and Decedent;

         m.        Failing to maintain a proper lookout at all times to avoid collision of the Vessel
                   with people in the water and/or people attempting to re-board the Vessel, including
                   the Plaintiff and Decedent;

         n.        Failing to maintain a proper lookout by sight and hearing as well as all available
                   means appropriate in the prevailing circumstances and conditions so as to make a
                   full appraisal of the situation and risk of collision of the Vessel and with passengers,
                   including the Plaintiff and Decedent;

         o.        Failing to operate the Vessel in a safe manner so as to avoid collision with people
                   in the water and/or people attempting to re-board the Vessel, including the Plaintiff
                   and Decedent;

         p.        Negligently reversing the Vessel when people were in the water at the aft of the
                   Vessel attempting to re-board the Vessel;

         q.        Failing to maintain a safe, reasonable and proper method of communication by and
                   between the helmsman, crewmembers and passengers attempting to re-board the
                   Vessel from the aft of the Vessel, especially where there was no visibility between
                   the master at the helm, the crew at the aft of the Vessel and the divers in the water;

         r.        Failing to monitor the activities and movements of passengers in the water,
                   including the Plaintiff and Decedent;

         s.        Failing to warn the passengers, including the Plaintiff and Decedent that the
                   helmsman would put the Vessel in reverse as they were at the aft of the Vessel, as
                   instructed, attempting to re-board the Vessel;

         t.        Failing to provide the necessary and required pre-dive safety briefing;

         u.        Failing to implement a safe method of operation which will be reasonable, safe and
                   would prevent dangerous conditions such as the ones in this case;

         v.        Negligently allowing an ongoing, recurring, continuous and/or repetitive problem
                   to occur and/or remain which would cause accidents or injuries to divers;

         w.        Failing to maintain the Vessel in a reasonably safe condition;

         x.        By other acts or omissions to be revealed in the course of discovery.



         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 15 of 46



   51.   The negligent conditions were created by the Defendants FLORIDA SCUBA, were known

         to the Defendants FLORIDA SCUBA, had existed for a sufficient length of time so that

         the Defendants FLORIDA SCUBA should have known of them; and were a continuous

         and repetitive problem thus giving notice to the Defendants FLORIDA SCUBA.

   52.   The actions, conduct, and failures of the Defendants FLORIDA SCUBA which caused this

         incident violated Florida Statutes, inland navigation rules incorporated therein, Federal

         Statutes and Federal Regulation and inland rules of navigation incorporated therein, and

         the duty of reasonable care under the circumstances under General Maritime Law. These

         breaches constitute negligence, negligence per se and caused the incident, the injuries and

         damages suffered by the Plaintiff and the Decedent’s death.

   53.   As a direct and proximate result of the negligence and carelessness of Defendants

         FLORIDA SCUBA the Decedent was killed while participating in the scuba diving

         excursion.

   54.   As a further direct and proximate result of the above-mentioned negligence of Defendants

         FLORIDA SCUBA that resulted in the death of the Decedent, Plaintiff, the survivor of the

         Decedent, has suffered harm therefrom, including the loss of the support and services, and

         love and affection of his wife; and has suffered mental pain and suffering therefrom.

         Plaintiff claims all damages specified herein, as well as all damages allowable under

         Florida’s Wrongful Death Act.

   55.   The Estate of MOLLIE CATHERINE GHIZ-FLYNN, deceased, claims all damages

         allowed by Florida’s Wrongful Death Act (Florida Statute §768 et. seq.), including, but not

         limited to monetary support of the deceased, medical and funeral expenses, and loss of

         services and support.


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 16 of 46



             WHEREFORE, the Plaintiff SEAN THOMAS FLYNN, individually and as Personal

   Representative of the Estate of MOLLIE CATHERINE GHIZ-FLYNN demands judgment against

   Defendant FLORIDA SCUBA, for damages in excess of this Court’s minimal jurisdictional limits,

   as well as post judgment interest as allowed by law, costs and attorney’s fees as may be allowed

   by law.

                                                     COUNT III
                                               NEGLIGENCT PER SE
                                          (as to Defendants Florida Scuba)

             Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

   further states as follows:

   56.       Defendant DUSTIN MCCABE is the owner, officer, and president of FLORIDA SCUBA

             CHARTERS, INC. Defendant KRISTY MCCABE is the owner, officer, secretary, and

             registered agent of FLORIDA SCUBA CHARTERS, INC.                        Defendants FLORIDA

             SCUBA CHARTERS, INC., DUSTIN MCCABE, and KRISTY MCCABE are

             collectively referred to as “FLORIDA SCUBA,” and each allegation and count pled

             collectively against FLORIDA SCUBA is so pled against each Defendant: FLORIDA

             SCUBA CHARTERS, INC., DUSTIN MCCABE, and KRISTY MCCABE individually.

   57.       At all material times, Defendants FLORIDA SCUBA advertised and sold its services for

             diver charters. Defendants FLORIDA SCUBA advertised, marketed, and represented that

             Defendant DUSTIN MCCABE held a Master Rating and Dive Instructor rating from Scuba

             Diving International (“SDI”).

   58.       The Vessel was newly acquired by the Defendants FLORIDA SCUBA which was in the

             process of converting subject Vessel from a fishing boat to a dive boat. Previously,

             Defendants FLORIDA SCUBA operated a 30 foot single engine vessel, Sea Scout, which


             L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                    WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 17 of 46



         was a typical dive boat.

   59.   The weekend of March 28-29, 2020 was the inaugural weekend of Defendants FLORIDA

         SCUBA’s use of the Vessel for its dive charters.

   60.   On or about March 28, 2020, Defendants FLORIDA SCUBA used the Vessel for its dive

         charters and experienced major safety problems. The Vessel experienced mechanical

         trouble with the engines, and due to his lack of familiarity and experience with the Vessel,

         Defendant DUSTIN MCCABE had difficulty maneuvering, handling and/or controlling

         the Vessel.

   61.   Due to his inexperience and inability to control the Vessel, on or about March 28, 2020,

         Defendant DUSTIN MCCABE experienced difficulties retrieving divers from the water

         placing divers in harm’s way and injuring one diver. When attempting to retrieve one diver

         from the water, Defendant DUSTIN MCCABE, reversed the Vessel over a diver. The

         diver only managed to escape with her life by pushing her speargun into the turning

         propellers and pushing herself away. This diver suffered physical injuries. A second diver

         was pulled under the boat towards the propellers. Ultimately, Defendants FLORIDA

         SCUBA had to use a rope to pick up the divers. Then, when returning to the Marina,

         Defendant DUSTIN MCCABE, was unable to control and maneuver the Vessel into the

         gas dock and ran it aground, damaging/breaking the rudder.

   62.   Divers who experienced the horrors and problems from the March 28, 2020 trip begged

         Defendants FLORIDA SCUBA not to take the Vessel out again for dive trips until the

         Vessel was fixed and Defendant DUSTIN MCCABE was better experienced to

         competently and safely operate the Vessel.

   63.   Defendants FLORIDA SCUBA disregarded these warnings and pleas and made the


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 18 of 46



         decision to conduct dive charters the following day with Defendant DUSTIN MCCABE at

         the helm.

   64.   On or about March 29, 2020 the Vessel, departed from the Marina for a dive charter with

         six passengers, including the Plaintiff and the Decedent. The subject charter was only

         Defendants FLORIDA SCUBA’s third dive trip with the Vessel, the first two dives

         occurring the day before.

   65.   At all times material hereto, Defendants FLORIDA SCUBA and DUSTIN MCCABE did

         not disclose to the divers aboard the Vessel on March 29, 2020 of the problems and dangers

         divers encountered the previous day on March 28, 2020 when DUSTIN MCCABE

         operated the Vessel.

   66.   On or about March 29, 2020, Defendants FLORIDA SCUBA told the divers that it was not

         required to provide the USCG pre-dive safety briefing as the Vessel was not a USCG

         regulated dive boat. The required USCG pre-dive safety briefing was not provided.

   67.   On or about March 29, 2020, Defendants FLORIDA SCUBA mentioned to the divers that

         when exiting the water they should come directly to the center of the stern because the day

         before divers were being sucked under the Vessel.

   68.   On or about March 29, 2020, Defendants FLORIDA SCUBA and several crewmembers

         commented that no crewmember would be in the water with the divers and the crew needed

         to remain on the Vessel to become more familiar with the Vessel and to assist divers back

         onboard. No crewmember entered the water with the divers.

   69.   On or about March 29, 2020, the Vessel stopped at an area known as the Breaker’s Reef,

         located approximately 1.5 miles southeast of Lake Worth inlet, to allow divers to enter the

         water. At all times material, the Vessel was located and the subject incident occurred in


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 19 of 46



         navigable waters off the coast of Palm Beach County, Florida.

   70.   On or about March 29, 2020, Plaintiff and Decedent surfaced after completing their first

         dive. After making contact with the crew of the Vessel they were waved over to approach

         the boat.

   71.   While knowing that the Plaintiff and Decedent were at the stern attempting to re-board the

         Vessel, Defendant DUSTIN MCCABE, reversed the gearshift of the Vessel. Both Plaintiff

         and Decedent were sucked under the Vessel with Decedent becoming entangled in the

         moving propellers.

   72.   Plaintiff tried in vain but was unable to free the Decedent. Two individuals aboard the

         Vessel jumped in the water to try and pull the Decedent free from the propellers. Decedent

         was freed and her body pulled back onto the Vessel.

   73.   Plaintiff watched in horror to the futile efforts to save his wife who was declared dead by

         the time the Vessel returned to the Marina.           Cause of death was determined to be

         “drowning” with “chop wounds of the lower extremities” as a significant contributing

         factor.

   74.   At all times material, Defendants FLORIDA SCUBA owed a duty to exercise reasonable

         care for the health, welfare and safety of its invitees, guests, and patrons.

   75.   The duties imposed on the Defendants FLORIDA SCUBA are created by General

         Maritime Law, by federal and state statutes and regulation and the navigational rules

         incorporated therein and more fully described below, and by the representations made by

         the Defendants on their website and in person by which the Defendants FLORIDA SCUBA

         voluntarily understood to assume the responsibility to provide extremely reputable and

         professional Vessel operators, and safety during its event.


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 20 of 46



   76.   At all times material, Defendants FLORIDA SCUBA owed a duty to exercise reasonable

         care for the health, welfare and safety of its invitees, guests, and patrons.

   77.   The duties imposed on the Defendants FLORIDA SCUBA are created by General

         Maritime Law, by federal and state statutes and regulation and the navigational rules

         incorporated therein and more fully described below, and by the representations made by

         the Defendants on their website and in person by which the Defendants FLORIDA SCUBA

         voluntarily understood to assume the responsibility to provide extremely reputable and

         professional Vessel operators, safety during its event, and a team of professional operators

         who accompany passengers on the dive.

   78.   At all times material, Defendants FLORIDA SCUBA, by and through its employees,

         servants, agents, and/or representatives acting within the course and scope of their

         employment, was negligent and breached its duty of care to the Plaintiff and the Decedent

         by committing the following acts and/or omissions, including, but not limited to:

         a.        Failing to comply with applicable standards, statutes, and/or regulations, the
                   violation of which is negligence per se and/or evidence of negligence;

         b.        Violating Florida Statute §327.33(1) by operation of the subject Vessel in a reckless
                   manner and in willful or wanton disregard for the safety of persons or property in a
                   manner as to endanger, or likely to endanger life or limb, or injury any person, the
                   violation of which is negligence per se and/or evidence of negligence;

         c.        Violating Florida Statute §327.33(2) by failing to operate the subject Vessel within
                   Florida waters in a reasonable and prudent manner, having regard for all attendant
                   circumstances so as to not endanger the life, limb or property of any person, and
                   thus operating the subject Vessel in a reckless manner, the violation of which is
                   negligence per se and/or evidence of negligence;

         d.        Violating Florida Statute §327.33(3) by failing to operate the subject Vessel in
                   Florida waters adhering to the rules of navigation including but not limited to (i)
                   inland and international navigation Rule 5 which provides that “every vessel shall
                   at all times maintain a proper lookout by sight and hearing as well as by all available
                   means appropriate in the prevailing circumstances and conditions so as to make a
                   full appraisal of the situation and risk of collision; and (ii) inland and navigation

         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 21 of 46



                   rules requiring collision avoidance, the violation of which is negligence per se
                   and/or evidence of negligence;

         e.        Violating 46 U.S.C §2302 (a) and (b) which prohibits the negligent or grossly
                   negligent operation of a vessel so as to endanger lives, which activities include
                   operating a boat in a designated swimming area, excessive speed, and/or hazardous
                   water sport practices, the violation of which is negligence per se and/or evidence
                   of negligence;

         f.        Violating other sections of the Federal Shipping Act, Chapter 46 of the U.S. Code
                   and regulations promulgated thereunder, including but not limit to 46 U.S.C §8104
                   (watches); 46 U.S.C §3203(safety management system); and/or 46 U.S.C §30102
                   (liability to passengers); and Federal Regulations, including but not limited to 46
                   CFR §85.304 (navigation under way) which provides that “the master shall operate
                   the vessel keeping the safety of the passengers and crew foremost in mind by
                   directing the vessel to prevent a casualty, the violation of which is negligence per
                   se and/or evidence of negligence;

         g.        Violating Palm Beach County Covid-19 Public Safety Order Number 1 (Order no.:
                   2020-001) which closed “all boat docks, ramps, marinas and other venues utilized
                   for launching any vessel” the violation of which is negligence per se and/or
                   evidence of negligence;

         h.        Violating Amendment to Emergency Order Number 1 Palm Beach Count Covid-
                   19 (Order no.: 2020-001a) closed “all boat docks, ramps, marinas, and other venues
                   utilized for launching any vessels to be used for recreational purposes, including
                   but not limited to, fishing charters, boat tours, diving excursions, and the like” the
                   violation of which is negligence per se and/or evidence of negligence;

         i.        By other acts or omissions to be revealed in the course of discovery.

   79.   The actions, conduct, and failures of the Defendants which caused this incident violated

         Florida Statutes, inland navigation rules incorporated therein, Federal Statutes and Federal

         Regulation and inland rules of navigation incorporated therein, and the duty of reasonable

         care under the circumstances under General Maritime Law. These breaches constitute

         negligence, negligence per se and caused the incident, the injuries and damages suffered

         by the Plaintiff and the Decedent’s death.

   80.   Failure to comply with and violation of applicable industry standard, statutes and/or

         regulations constitutes negligence per se.

         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 22 of 46



   81.    Failure to comply with applicable industry standard, statutes and/or regulations which

          involve the Florida Rule and shifts the burden of proof to the Defendants in the proof of

          negligence or proof of the absence of negligence.

   82.    As a direct and proximate result of the negligence per se of Defendants FLORIDA SCUBA

          the Decedent was killed while participating in the scuba diving excursion.

   83.    As a further direct and proximate result of the above-mentioned negligence of Defendants

          FLORIDA SCUBA that resulted in the death of the Decedent, Plaintiff, the survivor of the

          Decedent, has suffered harm therefrom, including the loss of the support and services, and

          love and affection of his wife; and has suffered mental pain and suffering therefrom.

          Plaintiff claims all damages specified herein, as well as all damages allowable under

          Florida’s Wrongful Death Act.

   84.    The Estate of MOLLIE CATHERINE GHIZ-FLYNN, deceased, claims all damages

          allowed by Florida’s Wrongful Death Act (Florida Statute §768 et. seq.), including, but not

          limited to monetary support of the deceased, medical and funeral expenses, and loss of

          services and support.

          WHEREFORE, the Plaintiff SEAN THOMAS FLYNN, individually and as Personal

   Representative of the Estate of MOLLIE CATHERINE GHIZ-FLYNN demands judgment against

   Defendants FLORIDA SCUBA, for damages in excess of this Court’s minimal jurisdictional

   limits, as well as post judgment interest as allowed by law, costs and attorney’s fees as may be

   allowed by law.




          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 23 of 46



                                            COUNT IV
                              WRONGFUL DEATH NEGLIGENCE CLAIM
                                     (as to NPBM Defendant)

          Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

   further states as follows:

   85.    At all material times, the Defendant NPBM owed, operated, and managed the North Palm

          Beach Marina.

   86.    At all times material, Defendant NPBM advertised, marketed, and represented to the public

          that Defendants FLORIDA SCUBA was its “on-premises boat and scuba charter” and its

          “local charter partners.”

   87.    At all material times, the Defendants FLORIDA SCUBA operated a diver charter business

          from the Marina with its partner NPBM.

   88.    At all material times, Defendants FLORIDA SCUBA advertised and sold its services for

          diver charters. Defendants FLORIDA SCUBA advertised, marketed, and represented that

          Defendant DUSTIN MCCABE held a Master Rating and Dive Instructor rating from Scuba

          Diving International (“SDI”).

   89.    The Vessel was newly acquired by the Defendants FLORIDA SCUBA which was in the

          process of converting subject Vessel from a fishing boat to a dive boat. Previously,

          Defendants FLORIDA SCUBA operated a 30 foot single engine vessel, Sea Scout, which

          was a typical dive boat.

   90.    The weekend of March 28-29, 2020 was the inaugural weekend of Defendants FLORIDA

          SCUBA’s use of the Vessel for its dive charters.

   91.    On or about March 28, 2020, Defendants FLORIDA SCUBA used the Vessel for its dive

          charters and experienced major safety problems. The Vessel experienced mechanical


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 24 of 46



         trouble with the engines, and due to his lack of familiarity and experience with the Vessel,

         Defendant DUSTIN MCCABE had difficulty maneuvering, handling and/or controlling

         the Vessel.

   92.   Due to his inexperience and inability to control the Vessel, on or about March 28, 2020,

         Defendant DUSTIN MCCABE experienced difficulties retrieving divers from the water

         placing divers in harm’s way and injuring one diver. When attempting to retrieve one diver

         from the water, Defendant DUSTIN MCCABE, reversed the Vessel over a diver. The

         diver only managed to escape with her life by pushing her speargun into the turning

         propellers and pushing herself away. This diver suffered physical injuries. A second diver

         was pulled under the boat towards the propellers. Ultimately, Defendants FLORIDA

         SCUBA had to use a rope to pick up the divers. Then, when returning to the Marina,

         Defendant DUSTIN MCCABE, was unable to control and maneuver the Vessel into the

         gas dock and ran it aground, damaging/breaking the rudder.

   93.   Divers who experienced the horrors and problems from the March 28, 2020 trip begged

         Defendants FLORIDA SCUBA not to take the Vessel out again for dive trips until the

         Vessel was fixed and Defendant DUSTIN MCCABE was better experienced to

         competently and safely operate the Vessel.

   94.   Defendants NPBM and FLORIDA SCUBA disregarded these warnings and pleas and

         made the decision to conduct dive charters the following day with Defendant DUSTIN

         MCCABE at the helm.

   95.   On or about March 29, 2020 the Vessel, departed from the Marina for a dive charter with

         six passengers, including the Plaintiff and the Decedent. The subject charter was only

         Defendants FLORIDA SCUBA’s third dive trip with the Vessel, the first two dives


         L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 25 of 46



          occurring the day before.

   96.    At all times material hereto, Defendants NPBM, FLORIDA SCUBA and DUSTIN

          MCCABE did not disclose to the divers aboard the Vessel on March 29, 2020 of the

          problems and dangers divers encountered the previous day on March 28, 2020 when

          DUSTIN MCCABE operated the Vessel.

   97.    On or about March 29, 2020, Defendants FLORIDA SCUBA told the divers that it was not

          required to provide the USCG pre-dive safety briefing as the Vessel was not a USCG

          regulated dive boat. The required USCG pre-dive safety briefing was not provided.

   98.    On or about March 29, 2020, Defendants FLORIDA SCUBA mentioned to the divers that

          when exiting the water they should come directly to the center of the stern because the day

          before divers were being sucked under the Vessel.

   99.    On or about March 29, 2020, Defendants FLORIDA SCUBA and several crewmembers

          commented that no crewmember would be in the water with the divers and the crew needed

          to remain on the Vessel to become more familiar with the Vessel and to assist divers back

          onboard. No crewmember entered the water with the divers.

   100.   On or about March 29, 2020, the Vessel stopped at an area known as the Breaker’s Reef,

          located approximately 1.5 miles southeast of Lake Worth inlet, to allow divers to enter the

          water. At all times material, the Vessel was located and the subject incident occurred in

          navigable waters off the coast of Palm Beach County, Florida.

   101.   On or about March 29, 2020, Plaintiff and Decedent surfaced after completing their first

          dive. After making contact with the crew of the Vessel they were waved over to approach

          the boat.

   102.   While knowing that the Plaintiff and Decedent were at the stern attempting to re-board the


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 26 of 46



          Vessel, Defendant DUSTIN MCCABE, reversed the gearshift of the Vessel. Both Plaintiff

          and Decedent were sucked under the Vessel with Decedent becoming entangled in the

          moving propellers.

   103.   Plaintiff tried in vain but was unable to free the Decedent. Two individuals aboard the

          Vessel jumped in the water to try and pull the Decedent free from the propellers. Decedent

          was freed and her body pulled back onto the Vessel.

   104.   Plaintiff watched in horror to the futile efforts to save his wife who was declared dead by

          the time the Vessel returned to the Marina.            Cause of death was determined to be

          “drowning” with “chop wounds of the lower extremities” as a significant contributing

          factor.

   105.   At all times material, Defendant NPBM owed a duty to exercise reasonable care for the

          health, welfare and safety of its invitees, guests, and patrons.

   106.   The duties imposed on the Defendant NPBM are created by General Maritime Law, by

          federal and state statutes and regulation and the navigational rules incorporated therein and

          more fully described below, and by the representations made by the Defendant on its

          website and in person by which the Defendant NPBM voluntarily understood to assume

          the responsibility to provide extremely reputable and professional services, including its

          on-premises charter partner Defendants FLORIDA SCUBA.

   107.   At all times material, Defendant NPBM, by and through its employees, servants, agents,

          and/or representatives acting within the course and scope of their employment, was

          negligent and breached its duty of care to the Plaintiff and the Decedent by committing the

          following acts and/or omissions, including, but not limited to:

          a.        Failing to provide a safe dive excursion/charter;


          L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                  WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 27 of 46



         b.        Failing to provide a safe means for divers to re-board the Vessel;

         c.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to provide a Vessel for the purpose of transporting passengers and
                   allowing passengers to re-board at the stern of the Vessel from the water where
                   there is no clear line of sight between the helm of the Vessel and aft area of the
                   Vessel where those who seek to re-board the Vessel from water on command of the
                   master are positioned;

         d.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to provide a Vessel for the purpose of transporting passengers and
                   allowing passengers to re-board the Vessel from water at the stern of the Vessel
                   where there is no reasonable method of communication from the master of the
                   Vessel or whomever is at the helm to the divemaster or anyone at the aft the Vessel
                   who is awaiting instruction from the master as to when it is safe to re-board the
                   Vessel from the water;

         e.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to provide a Vessel without a reasonable and sufficient number of crew
                   for the purpose of keeping a proper lookout, communicating reasonably and
                   properly from the helm to the aft of the Vessel, communicating to the passengers
                   and directing passengers who are attempting to re-board the Vessel from the that
                   water at the stern of the Vessel;

         f.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter from its premises without properly
                   selected, hired, trained and monitored captain and crew of the Vessel;

         g.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without the master and crew being
                   properly trained and proficient in the operation of the subject Vessel for dive
                   charters;

         h.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without a master and crew with
                   appropriate experience and who were familiar with, experienced with, and who
                   were safe in operating the subject Vessel in this type of operation where the Vessel
                   let passengers re-board the Vessel from the aft of the Vessel;

         i.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without proper procedures and rules
                   for operating the Vessel, for communicating loudly and clearly from the helm to
                   the aft, and for controlling the activities of passengers, including those attempting
                   to re-board the Vessel from the water at the stern of the Vessel;



         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 28 of 46



         j.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without providing safe, reasonable
                   and proper training to the crew and passengers;

         k.        Failing to devise and implement a safe, reasonable, and proper plan and method for
                   maneuvering and moving the Vessel around people in the water and/or people
                   attempting to re-board the Vessel, including the Plaintiff and Decedent;

         l.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without the ability to communicate
                   in a safe, reasonable, and proper plan and method for maneuvering and moving the
                   Vessel around people in the water and/or people attempting to re-board the Vessel,
                   including the Plaintiff and Decedent;

         m.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without a proper lookout at all times
                   to avoid collision of the Vessel with people in the water and/or people attempting
                   to re-board the Vessel, including the Plaintiff and Decedent;

         n.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without maintaining a proper
                   lookout by sight and hearing as well as all available means appropriate in the
                   prevailing circumstances and conditions so as to make a full appraisal of the
                   situation and risk of collision of the Vessel and with passengers, including the
                   Plaintiff and Decedent;

         o.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter in an unsafe manner to allow a
                   collision with people in the water and/or people attempting to re-board the Vessel,
                   including the Plaintiff and Decedent;

         p.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter in a negligent manner by reversing
                   the Vessel when people were in the water at the aft of the Vessel attempting to re-
                   board the Vessel;

         q.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without maintaining a safe,
                   reasonable and proper method of communication by and between the helmsman,
                   crewmembers and passengers attempting to re-board the Vessel from the aft of the
                   Vessel, especially where there was no visibility between the master at the helm, the
                   crew at the aft of the Vessel and the divers in the water;

         r.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                   SCUBA to operate the Vessel and dive charter without properly monitoring the


         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 29 of 46



                    activities and movements of passengers in the water, including the Plaintiff and
                    Decedent;

          s.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate the Vessel and dive charter without warning the passengers,
                    including the Plaintiff and Decedent that the helmsman would put the Vessel in
                    reverse as they were at the aft of the Vessel, as instructed, attempting to re-board
                    the Vessel;

          t.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate the Vessel and dive charter without providing the necessary and
                    required pre-dive safety briefing;

          u.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate the Vessel and dive charter without implementing a safe method
                    of operation which will be reasonable, safe and would prevent dangerous conditions
                    such as the ones in this case;

          v.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate the Vessel and dive charter in light of ongoing, recurring,
                    continuous and/or repetitive problem to occur and/or remain which would cause
                    accidents or injuries to divers;

          w.        By other acts or omissions to be revealed in the course of discovery.

   108.   The negligent conditions were created by the Defendant NPBM, were known to the

          Defendant NPBM, had existed for a sufficient length of time so that the Defendant NPBM

          should have known of them; and were a continuous and repetitive problem thus giving

          notice to the Defendant NPBM.

   109.   The actions, conduct, and failures of the Defendants which caused this incident violated

          Florida Statutes, inland navigation rules incorporated therein, Federal Statutes and Federal

          Regulation and inland rules of navigation incorporated therein, and the duty of reasonable

          care under the circumstances under General Maritime Law. These breaches constitute

          negligence, negligence per se and caused the incident, the injuries and damages suffered

          by the Plaintiff and the Decedent’s death.



          L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                  WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 30 of 46



   110.   As a direct and proximate result of the negligence and carelessness of Defendant NPBM

          the Decedent was killed while participating in the scuba diving excursion.

   111.   As a further direct and proximate result of the above-mentioned negligence of Defendant

          NPBM that resulted in the death of the Decedent, Plaintiff, the survivor of the Decedent,

          has suffered harm therefrom, including the loss of the support and services, and the love

          and affection of his wife; and has suffered mental pain and suffering therefrom. Plaintiff

          claims all damages specified herein, as well as all damages allowable under Florida’s

          Wrongful Death Act.

   112.   The Estate of MOLLIE CATHERINE GHIZ-FLYNN, deceased, claims all damages

          allowed by Florida’s Wrongful Death Act (Florida Statute §768 et. seq.), including, but not

          limited to monetary support of the deceased, medical and funeral expenses, and loss of

          services and support.

          WHEREFORE, the Plaintiff SEAN THOMAS FLYNN, individually and as Personal

   Representative of the Estate of MOLLIE CATHERINE GHIZ-FLYNN demands judgment against

   NPBM, for damages in excess of this Court’s minimal jurisdictional limits, as well as post

   judgment interest as allowed by law, costs and attorney’s fees as may be allowed by law.

                                                   COUNT V
                                           NEGLIGENCE PER SE
                                           (as to NPBM Defendant)

          Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

   further states as follows:

   113.   At all material times, the Defendant NPBM owed, operated, and managed the North Palm

          Beach Marina.

   114.   At all times material, Defendant NPBM advertised, marketed, and represented to the public


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 31 of 46



          that Defendants FLORIDA SCUBA was its “on-premises boat and scuba charter” and its

          “local charter partners.”

   115.   At all material times, the Defendants FLORIDA SCUBA operated a diver charter business

          from the Marina with its partner NPBM.

   116.   At all material times, Defendants FLORIDA SCUBA advertised and sold its services for

          diver charters. Defendants FLORIDA SCUBA advertised, marketed, and represented that

          Defendant DUSTIN MCCABE held a Master Rating and Dive Instructor rating from Scuba

          Diving International (“SDI”).

   117.   The Vessel was newly acquired by the Defendants FLORIDA SCUBA which was in the

          process of converting subject Vessel from a fishing boat to a dive boat. Previously,

          Defendants FLORIDA SCUBA operated a 30 foot single engine vessel, Sea Scout, which

          was a typical dive boat.

   118.   The weekend of March 28-29, 2020 was the inaugural weekend of Defendants FLORIDA

          SCUBA’s use of the Vessel for its dive charters.

   119.   On or about March 28, 2020, Defendants FLORIDA SCUBA used the Vessel for its dive

          charters and experienced major safety problems. The Vessel experienced mechanical

          trouble with the engines, and due to his lack of familiarity and experience with the Vessel,

          Defendant DUSTIN MCCABE had difficulty maneuvering, handling and/or controlling

          the Vessel.

   120.   Due to his inexperience and inability to control the Vessel, on or about March 28, 2020,

          Defendant DUSTIN MCCABE experienced difficulties retrieving divers from the water

          placing divers in harm’s way and injuring one diver. When attempting to retrieve one diver

          from the water, Defendant DUSTIN MCCABE, reversed the Vessel over a diver. The


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 32 of 46



          diver only managed to escape with her life by pushing her speargun into the turning

          propellers and pushing herself away. This diver suffered physical injuries. A second diver

          was pulled under the boat towards the propellers. Ultimately, Defendants FLORIDA

          SCUBA had to use a rope to pick up the divers. Then, when returning to the Marina,

          Defendant DUSTIN MCCABE, was unable to control and maneuver the Vessel into the

          gas dock and ran it aground, damaging/breaking the rudder.

   121.   Divers who experienced the horrors and problems from the March 28, 2020 trip begged

          Defendants FLORIDA SCUBA not to take the Vessel out again for dive trips until the

          Vessel was fixed and Defendant DUSTIN MCCABE was better experienced to

          competently and safely operate the Vessel.

   122.   Defendants FLORIDA SCUBA disregarded these warnings and pleas and made the

          decision to conduct dive charters the following day with Defendant DUSTIN MCCABE at

          the helm.

   123.   On or about March 29, 2020 the Vessel, departed from the Marina for a dive charter with

          six passengers, including the Plaintiff and the Decedent. The subject charter was only

          Defendants FLORIDA SCUBA’s third dive trip with the Vessel, the first two dives

          occurring the day before.

   124.   At all times material hereto, Defendants FLORIDA SCUBA and DUSTIN MCCABE did

          not disclose to the divers aboard the Vessel on March 29, 2020 of the problems and dangers

          divers encountered the previous day on March 28, 2020 when DUSTIN MCCABE

          operated the Vessel.

   125.   On or about March 29, 2020, Defendants FLORIDA SCUBA told the divers that it was not

          required to provide the USCG pre-dive safety briefing as the Vessel was not a USCG


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 33 of 46



          regulated dive boat. The required USCG pre-dive safety briefing was not provided.

   126.   On or about March 29, 2020, Defendants FLORIDA SCUBA told the divers that when

          exiting the water they should come directly to the center of the stern because the day before

          divers were being sucked under the Vessel.

   127.   On or about March 29, 2020, Defendants FLORIDA SCUBA and several crewmembers

          commented that no crewmember would be in the water with the divers and the crew needed

          to remain on the Vessel to assist divers back onto the boat. No crewmember entered the

          water with the divers.

   128.   On or about March 29, 2020, the Vessel stopped at an area known as the Breaker’s Reef,

          located approximately 1.5 miles southeast of Lake Worth inlet, to allow divers to enter the

          water. At all times material, the Vessel was located and the subject incident occurred in

          navigable waters off the coast of Palm Beach County, Florida.

   129.   On or about March 29, 2020, Plaintiff and Decedent surfaced after completing their first

          dive. After making contact with the crew of the Vessel they were waved over to approach

          the boat.

   130.   While knowing that the Plaintiff and Decedent were at the stern attempting to re-board the

          Vessel, Defendant DUSTIN MCCABE, reversed the gearshift of the Vessel. Both Plaintiff

          and Decedent were sucked under the Vessel with Decedent becoming entangled in the

          moving propellers.

   131.   Plaintiff tried in vain but was unable to free the Decedent. Two individuals from the Vessel

          jumped in the water to try and pull the Decedent free from the propellers. Decedent was

          freed and her body pulled back onto the Vessel.




          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 34 of 46



   132.   Plaintiff watched in horror to the futile efforts to save his wife who was declared dead by

          the time the Vessel returned to the Marina.            Cause of death was determined to be

          “drowning” with “chop wounds of the lower extremities” as a significant contributing

          factor.

   133.   At all times material, Defendant NPBM owed a duty to exercise reasonable care for the

          health, welfare and safety of its invitees, guests, and patrons.

   134.   The duties imposed on the Defendant NPBM are created by General Maritime Law, by

          federal and state statutes and regulation and the navigational rules incorporated therein and

          more fully described below, and by the representations made by the Defendant on its

          website and in person by which the Defendant NPBM voluntarily understood to assume

          the responsibility to provide extremely reputable and professional services, including its

          on-premises charter partner Defendants FLORIDA SCUBA.

   135.   At all times material, Defendant NPBM, by and through its employees, servants, agents,

          and/or representatives acting within the course and scope of their employment, was

          negligent and breached its duty of care to the Plaintiff and the Decedent by committing the

          following acts and/or omissions, including, but not limited to:

          a.        Failing to comply with applicable standards, statutes, and/or regulations, the
                    violation of which is negligence per se and/or evidence of negligence;

          b.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to depart from the Marina for a dive excursion in violation of Palm Beach
                    County Covid-19 Public Safety Order Number 1 (Order no.: 2020-001) which
                    closed “all boat docks, ramps, marinas and other venues utilized for launching any
                    vessel” the violation of which is negligence per se and/or evidence of negligence;

          c.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to depart from the Marina for a dive excursion in violation of Amendment
                    to Emergency Order Number 1 Palm Beach Count Covid-19 (Order no.: 2020-
                    001a) closed “all boat docks, ramps, marinas, and other venues utilized for
                    launching any vessels to be used for recreational purposes, including but not limited

          L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                  WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 35 of 46



                    to, fishing charters, boat tours, diving excursions, and the like” the violation of
                    which is negligence per se and/or evidence of negligence;

          d.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate dive charters in violation of Florida Statute §327.33(1) by
                    operation of the subject Vessel in a reckless manner and in willful or wanton
                    disregard for the safety of persons or property in a manner as to endanger, or likely
                    to endanger life or limb, or injury of any person, the violation of which is negligence
                    per se and/or evidence of negligence;

          e.        Violating Florida Statute §327.33(2) by failing to operate the subject Vessel within
                    Florida waters in a reasonable and prudent manner, having regard for all attendant
                    circumstances so as to not endanger the life, limb or property of any person, and
                    thus operating the subject Vessel in a reckless manner, the violation of which is
                    negligence per se and/or evidence of negligence;

          f.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate dive charters in violation of Florida Statute §327.33(3) by
                    failing to operate the subject Vessel in Florida waters adhering to the rules of
                    navigation including but not limited to (i) inland and international navigation Rule
                    5 which provides that “every vessel shall at all times maintain a proper lookout by
                    sight and hearing as well as by all available means appropriate in the prevailing
                    circumstances and conditions so as to make a full appraisal of the situation and risk
                    of collision; and (ii) inland and navigation rules requiring collision avoidance, the
                    violation of which is negligence per se and/or evidence of negligence;

          g.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate dive charters in violation of 46 U.S.C §2302 (a) and (b) which
                    prohibits the negligent or grossly negligent operation of a vessel so as to endanger
                    lives, which activities include operating a boat in a designated swimming area,
                    excessive speed, and/or hazardous water sport practices, the violation of which is
                    negligence per se and/or evidence of negligence;

          h.        Negligently allowing its on-premises charter partner Defendants FLORIDA
                    SCUBA to operate dive charters in violation of other sections of the Federal
                    Shipping Act, Chapter 46 of the U.S. Code and regulations promulgated thereunder,
                    including but not limit to 46 U.S.C §8104 (watches); 46 U.S.C §3203(safety
                    management system); and/or 46 U.S.C §30102 (liability to passengers); and Federal
                    Regulations, including but not limited to 46 CFR §85.304 (navigation under way)
                    which provides that “the master shall operate the vessel keeping the safety of the
                    passengers and crew foremost in mind by directing the vessel to prevent a casualty,
                    the violation of which is negligence per se and/or evidence of negligence;

          i.        By other acts or omissions to be revealed in the course of discovery.

   136.   The actions, conduct, and failures of the Defendants which caused this incident violated

          L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                  WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 36 of 46



          Florida Statutes, inland navigation rules incorporated therein, Federal Statutes and Federal

          Regulation and inland rules of navigation incorporated therein, and the duty of reasonable

          care under the circumstances under General Maritime Law. These breaches constitute

          negligence, negligence per se and caused the incident, the injuries and damages suffered

          by the Plaintiff and the Decedent’s death.

   137.   Failure to comply with and violation of applicable industry standard, statutes and/or

          regulations constitutes negligence per se.

   138.   Failure to comply with applicable industry standard, statutes and/or regulations which

          involve the Florida Rule and shifts the burden of proof to the Defendants in the proof of

          negligence or proof of the absence of negligence.

   139.   As a direct and proximate result of the negligence per se of Defendant NPBM the Decedent

          was killed while participating in the scuba diving excursion.

   140.   As a further direct and proximate result of the above-mentioned negligence of Defendant

          NPBM that resulted in the death of the Decedent, Plaintiff, the survivor of the Decedent,

          has suffered harm therefrom, including the loss of the support and services, and love and

          affection of his wife; and has suffered mental pain and suffering therefrom. Plaintiff claims

          all damages specified herein, as well as all damages allowable under Florida’s Wrongful

          Death Act.

   141.   The Estate of MOLLIE CATHERINE GHIZ-FLYNN, deceased, claims all damages

          allowed by Florida’s Wrongful Death Act (Florida Statute §768 et. seq.), including, but not

          limited to monetary support of the deceased, medical and funeral expenses, and loss of

          services and support.




          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 37 of 46



          WHEREFORE, the Plaintiff SEAN THOMAS FLYNN, individually and as Personal

   Representative of the Estate of MOLLIE CATHERINE GHIZ-FLYNN demands judgment against

   each Defendant, for damages in excess of this Court’s minimal jurisdictional limits, as well as post

   judgment interest as allowed by law, costs and attorney’s fees as may be allowed by law and

   demands a trial by jury on all issues so triable.

                                                COUNT VI
                              WRONGFUL DEATH NEGLIGENCE CLAIM
                              (as to Defendants Dustin McCabe Individually)

          Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

   further states as follows:

   142.   At all times material, the Vessel was owned, operated and captained by Defendant

          DUSTIN MCCABE.

   143.   The Vessel was newly acquired by the Defendant DUSTIN MCCABE who was in the

          process of converting subject Vessel from a fishing boat to a dive boat. Previously,

          Defendant DUSTIN MCCABE operated a 30 foot single engine vessel, Sea Scout, which

          was a typical dive boat.

   144.   On or about March 28, 2020, Defendant DUSTIN MCCABE invited guests aboard the

          Vessel to go scuba diving. The Vessel experienced major safety problems including

          mechanical trouble with the engines, and due to his lack of familiarity and experience with

          the Vessel, Defendant DUSTIN MCCABE had difficulty maneuvering, handling and/or

          controlling the Vessel.

   145.   Due to his inexperience and inability to control the Vessel, on or about March 28, 2020,

          Defendant DUSTIN MCCABE experienced difficulties retrieving divers from the water

          placing divers in harm’s way and injuring one diver. When attempting to retrieve one diver


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 38 of 46



          from the water, Defendant DUSTIN MCCABE, reversed the Vessel over a diver. The

          diver only managed to escape with her life by pushing her speargun into the turning

          propellers and pushing herself away. This diver suffered physical injuries. A second diver

          was pulled under the boat towards the propellers.             Ultimately, Defendant DUSTIN

          MCCABE had to use a rope to pick up the divers. Then, when returning to the Marina,

          Defendant DUSTIN MCCABE, was unable to control and maneuver the Vessel into the

          gas dock and ran it aground, damaging/breaking the rudder.

   146.   Guests and/or Divers who experienced the horrors and problems from the March 28, 2020

          trip begged Defendant DUSTIN MCCABE not to take the Vessel out again for scuba

          diving until the Vessel was fixed and Defendant DUSTIN MCCABE was better

          experienced to competently and safely operate the Vessel.

   147.   Defendant DUSTIN MCCABE disregarded these warnings and pleas and invited guests,

          including the Plaintiff and Decedent, to go scuba diving the following day with Defendant

          DUSTIN MCCABE at the helm.

   148.   On or about March 29, 2020 the Vessel, departed from Marina for a day of scuba diving.

   149.   At all times material hereto, Defendant DUSTIN MCCABE did not disclose to the divers

          aboard the Vessel on March 29, 2020 of the problems and dangers divers encountered the

          previous day on March 28, 2020 when DUSTIN MCCABE operated the Vessel.

   150.   On or about March 29, 2020, Defendant DUSTIN MCCABE mentioned to his divers guests

          that when exiting the water they should come directly to the center of the stern because the

          day before divers were being sucked under the Vessel.

   151.   On or about March 29, 2020, the Vessel stopped at an area known as the Breaker’s Reef,

          located approximately 1.5 miles southeast of Lake Worth inlet, to allow divers to enter the


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 39 of 46



          water. At all times material, the Vessel was located and the subject incident occurred in

          navigable waters off the coast of Palm Beach County, Florida.

   152.   On or about March 29, 2020, Plaintiff and Decedent surfaced after completing their first

          dive. After making contact with the Vessel they were waved over to approach the Vessel.

   153.   While knowing that the Plaintiff and Decedent were at the stern attempting to re-board the

          Vessel, Defendant DUSTIN MCCABE, reversed the gearshift of the Vessel. Both Plaintiff

          and Decedent were sucked under the Vessel with Decedent becoming entangled in the

          moving propellers.

   154.   Plaintiff tried in vain but was unable to free the Decedent. Two individuals from the Vessel

          jumped in the water to try and pull the Decedent free from the propellers. Decedent was

          freed and her body pulled back onto the Vessel.

   155.   Plaintiff watched in horror to the futile efforts to save his wife who was declared dead by

          the time the Vessel returned to the Marina.           Cause of death was determined to be

          “drowning” with “chop wounds of the lower extremities” as a significant contributing

          factor.

   156.   The actions, conduct, and failures of the Defendant DUSTIN MCCABE which caused this

          incident violated Florida Statutes, inland navigation rules incorporated therein, Federal

          Statutes and Federal Regulation and inland rules of navigation incorporated therein, and

          the duty of reasonable care under the circumstances under General Maritime Law. These

          breaches constitute negligence, negligence per se and caused the incident, the injuries and

          damages suffered by the Plaintiff and the Decedent’s death.

   157.   At all times material, Defendant DUSTIN MCCABE, was negligent and breached his duty

          of care to the Plaintiff and the Decedent by committing the following acts and/or omissions,


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 40 of 46



         including, but not limited to:

         a.        Failing to provide a safe dive experience;

         b.        Failing to provide a safe means for divers to re-board the Vessel;

         c.        Allowing passengers to re-board at the stern of the Vessel from the water where
                   there is no clear line of sight between the helm of the Vessel and aft area of the
                   Vessel where those who seek to re-board the Vessel from water on command of the
                   master are positioned;

         d.        Allowing passengers to re-board the Vessel from water at the stern of the Vessel
                   where there is no reasonable method of communication from the master of the
                   Vessel or whomever is at the helm to or anyone at the aft of the Vessel who is
                   awaiting instruction from the master as to when it is safe to re-board the Vessel
                   from the water;

         e.        Failing to keep proper lookout and communicate reasonably and properly from the
                   helm to the aft of the Vessel, communicate to divers who are attempting to re-board
                   the Vessel from the water at the stern of the Vessel;

         f.        Operating the subject Vessel without being properly trained and proficient in the
                   operation of the subject Vessel;

         g.        Failing to have appropriate experience and familiarity with the Vessel so as to
                   operating the subject Vessel in a reasonably safe manner to let divers re-board the
                   Vessel from the aft of the Vessel;

         h.        Failing to communicate loudly and clearly from the helm to the aft so as to allow
                   divers to re-board the Vessel from the water at the stern of the Vessel in a
                   reasonably safe manner;

         i.        Failing to use safe, reasonable, and proper plan and method for maneuvering and
                   moving the Vessel around people in the water and/or people attempting to re-board
                   the Vessel, including the Plaintiff and Decedent;

         j.        Failing to maintain a proper lookout at all times to avoid collision of the Vessel
                   with people in the water and/or people attempting to re-board the Vessel, including
                   the Plaintiff and Decedent;

         k.        Failing to maintain a proper lookout by sight and hearing as well as all available
                   means appropriate in the prevailing circumstances and conditions so as to make a
                   full appraisal of the situation and risk of collision of the Vessel and with divers,
                   including the Plaintiff and Decedent;



         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 41 of 46



         l.        Failing to operate the Vessel in a safe manner so as to avoid collision with people
                   in the water and/or people attempting to re-board the Vessel, including the Plaintiff
                   and Decedent;

         m.        Negligently reversing the Vessel when people were in the water at the aft of the
                   Vessel attempting to re-board the Vessel;

         n.        Failing to monitor the activities and movements of divers in the water, including
                   the Plaintiff and Decedent;

         o.        Failing to warn divers, including the Plaintiff and Decedent that the helmsman
                   would put the Vessel in reverse as they were at the aft of the Vessel attempting to
                   re-board the Vessel;

         p.        Negligently allowing an ongoing, recurring, continuous and/or repetitive problem
                   to occur and/or remain which would cause accidents or injuries to divers;

         q.        Failing to maintain the Vessel in a reasonably safe condition;

         r.        Failing to comply with applicable standards, statutes, and/or regulations, the
                   violation of which is negligence per se and/or evidence of negligence;

         s.        Violating Florida Statute §327.33(1) by operation of the subject Vessel in a reckless
                   manner and in willful or wanton disregard for the safety of persons or property in a
                   manner as to endanger, or likely to endanger life or limb, or injury any person, the
                   violation of which is negligence per se and/or evidence of negligence;

         t.        Violating Florida Statute §327.33(2) by failing to operate the subject Vessel within
                   Florida waters in a reasonable and prudent manner, having regard for all attendant
                   circumstances so as to not endanger the life, limb or property of any person, and
                   thus operating the subject Vessel in a reckless manner, the violation of which is
                   negligence per se and/or evidence of negligence;

         u.        Violating Florida Statute §327.33(3) by failing to operate the subject Vessel in
                   Florida waters adhering to the rules of navigation including but not limited to (i)
                   inland and international navigation Rule 5 which provides that “every vessel shall
                   at all times maintain a proper lookout by sight and hearing as well as by all available
                   means appropriate in the prevailing circumstances and conditions so as to make a
                   full appraisal of the situation and risk of collision; and (ii) inland and navigation
                   rules requiring collision avoidance, the violation of which is negligence per se
                   and/or evidence of negligence;

         v.        Violating 46 U.S.C §2302 (a) and (b) which prohibits the negligent or grossly
                   negligent operation of a vessel so as to endanger lives, which activities include
                   operating a boat in a designated swimming area, excessive speed, and/or hazardous


         L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 42 of 46



                    water sport practices, the violation of which is negligence per se and/or evidence
                    of negligence;

          w.        Violating other sections of the Federal Shipping Act, Chapter 46 of the U.S. Code
                    and regulations promulgated thereunder, including but not limit to 46 U.S.C §8104
                    (watches); 46 U.S.C §3203(safety management system); and/or 46 U.S.C §30102
                    (liability to passengers); and Federal Regulations, including but not limited to 46
                    CFR §85.304 (navigation under way) which provides that “the master shall operate
                    the vessel keeping the safety of the passengers and crew foremost in mind by
                    directing the vessel to prevent a casualty, the violation of which is negligence per
                    se and/or evidence of negligence;

          x.        Violating Palm Beach County Covid-19 Public Safety Order Number 1 (Order no.:
                    2020-001) which closed “all boat docks, ramps, marinas and other venues utilized
                    for launching any vessel” the violation of which is negligence per se and/or
                    evidence of negligence;

          y.        Violating Amendment to Emergency Order Number 1 Palm Beach Count Covid-
                    19 (Order no.: 2020-001a) closed “all boat docks, ramps, marinas, and other venues
                    utilized for launching any vessels to be used for recreational purposes, including
                    but not limited to, fishing charters, boat tours, diving excursions, and the like” the
                    violation of which is negligence per se and/or evidence of negligence;

          z.        By other acts or omissions to be revealed in the course of discovery.

   158.   The negligent conditions were created by the Defendant DUSTIN MCCABE were known

          to the Defendant DUSTIN MCCABE, had existed for a sufficient length of time so that the

          Defendant DUSTIN MCCABE should have known of them; and were a continuous and

          repetitive problem thus giving notice to the Defendant DUSTIN MCCABE.

   159.   The actions, conduct, and failures of the Defendant DUSTIN MCCABE which caused this

          incident violated Florida Statutes, inland navigation rules incorporated therein, Federal

          Statutes and Federal Regulation and inland rules of navigation incorporated therein, and

          the duty of reasonable care under the circumstances under General Maritime Law. These

          breaches constitute negligence, negligence per se and caused the incident, the injuries and

          damages suffered by the Plaintiff and the Decedent’s death.



          L    I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                  WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 43 of 46



   160.   As a direct and proximate result of the negligence and carelessness of Defendant DUSTIN

          MCCABE the Decedent was killed while participating in the scuba diving excursion.

   161.   As a further direct and proximate result of the above-mentioned negligence of Defendant

          DUSTIN MCCABE that resulted in the death of the Decedent, Plaintiff, the survivor of the

          Decedent, has suffered harm therefrom, including the loss of the support and services, and

          love and affection of his wife; and has suffered mental pain and suffering therefrom.

          Plaintiff claims all damages specified herein, as well as all damages allowable under

          Florida’s Wrongful Death Act.

   162.   The Estate of MOLLIE CATHERINE GHIZ-FLYNN, deceased, claims all damages

          allowed by Florida’s Wrongful Death Act (Florida Statute §768 et. seq.), including, but not

          limited to monetary support of the deceased, medical and funeral expenses, and loss of

          services and support.

          WHEREFORE, the Plaintiff SEAN THOMAS FLYNN, individually and as Personal

   Representative of the Estate of MOLLIE CATHERINE GHIZ-FLYNN demands judgment against

   Defendant DUSTIN MCCABE, for damages in excess of this Court’s minimal jurisdictional

   limits, as well as post judgment interest as allowed by law, costs and attorney’s fees as may be

   allowed by law.

                                       COUNT VII
                    NEGLIGENCT INFLICTION OF EMOTIONAL DISTRESS
                           CLAIM OF SEAN THOMAS FLYNN
                                  (as to all Defendants)

          Plaintiff, realleges and readopts paragraphs 1 through 16 as if fully set forth herein and

   further states as follows:

   163.   At all times material, Plaintiff was in the zone of danger, was directly exposed to and/or

          placed in immediate risk of physical harm by the negligent conduct of the Defendants as

          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 44 of 46



          set forth in paragraph 25 (a)-(x), 51 (a)-(x), 79 (a) – (i), 108 (a) – (w), 136 (a) – (i) and

          158(a) – (z) and incorporated herein.

   164.   At all times material, Plaintiff was directly exposed and was forced to witness the horrific

          death of Decedent as she was sucked under the Vessel and entangled in the propeller.

   165.   As a direct and proximate result of the negligence of the Defendants, Plaintiff suffered and

          feared for his life and sustained emotional distress which has manifested in physical

          injuries including but not limited to, post-traumatic stress disorder, depression, nightmares,

          mood and appetite disturbance, emotional and physical injuries, and an inability to stop

          reliving this event and other physical and medical injuries.

   166.   Plaintiff claims damages for negligent infliction of emotional distress and all other

          elements of damages allowable under law.

          WHEREFORE, the Plaintiff SEAN THOMAS FLYNN, individually demands judgment

   against each Defendant, for damages in excess of this Court’s minimal jurisdictional limits, as well

   as post judgment interest as allowed by law, costs and attorney’s fees as may be allowed by law

   and demands a trial by jury on all issues so triable.

          Dated: September 11, 2020.
                                                           LIPCON, MARGULIES,
                                                           ALSINA & WINKLEMAN, P.A.
                                                           Counsel for Plaintiff
                                                           One Biscayne Tower, Suite 1776
                                                           2 South Biscayne Boulevard
                                                           Miami, Florida 33131
                                                           Telephone No.: (305) 373-3016
                                                           Facsimile No.: (305) 373-6204

                                                       By: /s/ Carol L. Finklehoffe
                                                           MICHAEL A. WINKLEMAN
                                                           Florida Bar NO: 36719
                                                           Email: mw@lipcon.com
                                                           JASON R. MARGULIES
                                                           Florida Bar No.: 0057916

          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 45 of 46



                                                           Email: jmargulies@lipcon.com
                                                           CAROL L. FINKLEHOFFE
                                                           Florida Bar No.: 0015903
                                                           Email: cfinklehoffe@lipcon.com

                                                           and

                                                           COUTURE LAW, P.A.
                                                           Counsel for Plaintiff
                                                           2930 West New Haven Avenue
                                                           West Melbourne, Florida
                                                           Telephone No.: (321) 733-5703
                                                           Facsimile No.: (321) 733-5702
                                                           TARA C. COUTURE
                                                           Florida Bar No.: 55572
                                                           Email: tara@couturelawoffices.com
                                                           BRENT A. COUTURE
                                                           Florida Bar No.: 83358
                                                           Email: brent@couturelawoffices.com

                                               VERIFICATION

          I, Carol L. Finklehoffe, am authorized by Plaintiff, SEAN THOMAS FLYNN, to make

   this Verification and representations on his behalf as his attorney of record under Local Admiralty

   Rule A(5). At the time of the filing of this Complaint, Plaintiff is not within the District.

      1. I am over the age of eighteen and competent to make this Verification.

      2. I have read the foregoing Verified Compliant and hereby verify and represent under oath

          that its contents are true to the best of my knowledge, and/or information and belief.

      3. The source of my knowledge is my conversations with Sean Thomas Flynn and review of

          documents pertaining to the subject incident and the Defendants.


   FURTHER AFFIANT SAYETH NAUGHT.

                                                           /s/ Carol L. Finklehoffe
                                                           CAROL L. FINKLEHOFFE
                                                           Florida Bar No. 0015903
                                                           Attorney of record


          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
Case 1:20-cv-23774-XXXX Document 1 Entered on FLSD Docket 09/11/2020 Page 46 of 46



                 Declaration Under Penalty of Perjury Pursuant to 28 U.S.C. § 1746

              I declare under penalty of perjury that the foregoing verification is true and correct.

   Executed on this 11th day of September, 2020.

                                                           /s/ Carol L. Finklehoffe
                                                           CAROL L. FINKLEHOFFE
                                                           Florida Bar No. 0015903
                                                           Attorney of record




          L   I P C O N   ,   M   A R G U L I E S , A L S I N A &   W   I N K L E M A N   ,   P . A .
                                                 WWW.LIPCON.COM
